Mr. Justice Hand delivered the opinion of the court: The law is well settled in this State that persons operating elevators in buildings for the purpose of carrying persons from one story to another are common carriers of persons, and are required to exercise the highest degree of care and diligence in and about the operation of such elevators to prevent injury to passengers being carried thereon, and that the rules governing the liability of persons owning and operating passenger elevators in buildings apply to persons operating freight elevators when a person is rightfully upon such elevator as a passenger, and that while, from the necessary construction of a freight elevator, there cannot, in the nature of things, be the same immunity from peril upon a freight elevator as upon a passenger elevator, still the same degree of care must be exercised in the operation of each class of elevators to protect persons from injury who are thereon as passengers. (Hartford Deposit Co. v. Sollitt, 172 Ull. 222; Springer v. Ford, 189 id. 430.) In this case the elevator shaft was so constructed that at a point about sixteen feet above the first floor of the building, as the car asscended or descended, the north side of the car passed within a very short distance of the lintel of the lower window, and a passenger riding upon the car as it ascended might be caught between such projection and the north edge of the car if he permitted any portion of his person to project over the edge of the car, and that no guard or railing was upon that side of the car to prevent a passenger on the car, in its ascent, from coming in contact with the lintel and being crushed between the car and the projection at that point. Some expert evidence was introduced to show that such construction was usual in the city of Chicago. The question to be determined was whether or not the shaft was properly constructed and whether Jacob Beidler was negligent in maintaining it in that condition, and not how elevators were usually constructed in the city of Chicago, (Chicago, Rock Island and Pacific Railway Co. v. Clark, 108 111. 113,) and we think the evidence fairly tended to prove the charge of negligence contained in the declaration. The evidence further showed that the deceased was a man of mature years; that he had been in. the employ of Howe & Davidson for about one year; that during that time a considerable portion of his time had been spent in loading and unloading materials near the door which opened from Waldo place into said elevator; that he had passed up and down upon said elevator repeatedly; that on the trip, when injured, he closed the elevator door, and from the nature of things must have known the manner in which the elevator shaft was constructed, and that the car came very near to the lintel over the lower window on the north side of the shaft as it passed up and down, and that there was no railing or guard on the car on the north and west sides, and fully appreciated the fact that if any part of his person projected over the north edge of the car the portion thus projecting would be liable to be caught between the car and the lintel as the car passed the window on its ascent and he be injured. At the time of the injury the elevator appears to have been in perfect order and operated in a skillful manner, and was being run slowly, and, so far as can be seen from the evidence, the sole cause .of the injury was that the deceased stood so near the north end of the floor of the car that his heel projected over the edge thereof, and was caught between the edge of the car and the lintel as the car reached that point in its ascent. There was sufficient room for him to have stood upon the car in safety, and there was no evidence to show that he was thrown from the position which he had voluntarily taken upon the car as it started to ascend. Although it is true that the question of contributory negligence is ordinarily a question for the jury, yet when there is no conflict in the evidence and the court can clearly see that the injury was the result of the negligence of the party injured, it should not hesitate to instruct the jury to return a verdict for the defendant. In Lovenguth v. City of Bloomington, 71 Ill. 238, it is said (p. 241): “A party has no right to knowingly expose himself to danger and then recover damages for an injury which he might have avoided by the use of reasonable precaution.” In Werk v. Illinois Steel Co. 154 Ill. 427, on page 432 the court say: “While questions of negligence or of contributory negligence are ordinarily questions of fact, to be passed upon by a jury,, yet when the undisputed evidence is so conclusive that the court would be compelled to set aside a verdict in opposition to it, the court may withdraw the case from the consideration of the jury and direct a verdict.” We are satisfied that the injury in this case was caused by the negligence of th,e deceased in standing so near the edge of the car that his heel was caught as the car passed the lintel in its ascent; that he knew the construction of the elevator shaft and that the car in its ascent passed within a short distance of the lintel, and that it was without rail or guard on that side, and that he thoughtlessly stood upon the car in such a position that his heel was caught between the car and the lintel as the car passed that point, and that his negligence was of such a character as to prevent a recovery, and that the trial court should have so instructed the jury. The judgments of the superior and Appellate Courts will therefore be reversed. , . , T , . , Judgment reversed,.